              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:18-cv-00182-MR-WCM


THE ESTATE OF JAI LATEEF    )
SOLVEIG WILLIAMS,           )
                            )
               Plaintiff,   )
                            )
     vs.                    )             ORDER OF DISMISSAL
                            )
SERGEANT KELLY TYLER        )
RADFORD, et al.,            )
                            )
               Defendants.  )
___________________________ )

      THIS MATTER is before the Court sua sponte.

      On January 7, 2019, the Court entered an Order allowing Plaintiff’s

counsel to withdraw and directing Terrie Williams, the Administrator of the

Plaintiff Estate, to retain new counsel within thirty (30) days. Ms. Williams

was specifically warned that the failure to obtain new counsel would result in

the dismissal of this action without prejudice. [Doc. 17]. On February 5,

2019, Ms. Williams sought an extension of time within which to retain

counsel. The Court granted Ms. Williams’ motion and gave her an additional

thirty (30) days to retain counsel for the Estate. [Doc. 19].   Ms. Williams
was again warned that failure to obtain new counsel would result in the

dismissal of this action without prejudice. [Id. at 2].

      More than thirty (30) days have now passed, and counsel has not

made an appearance on behalf of the Plaintiff Estate within the time required.

As the Court has previously noted, the Plaintiff Estate cannot proceed in this

action pro se. [See Doc. 17 at 3-4]. Accordingly, the Court will dismiss this

action without prejudice.

      IT IS, THEREFORE, ORDERED that this civil action is DISMISSED

WITHOUT PREJUDICE.

      IT IS SO ORDERED.

                              Signed: March 20, 2019




                                           2
